
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


PROMISSORY NOTE

Borrower:   Interactive Intelligence, Inc.
7601 Interactive Way
Indianapolis, IN 46278   Lender:   KeyBank National Association
IN-MM-Indianapolis (9th floor)
10 W. Market Street
Indianapolis, IN 46204

--------------------------------------------------------------------------------

Principal Amount: $3,000,000.00   Initial Rate: 4.000%  
Date of Note: December 19, 2003

PROMISE TO PAY.    Interactive Intelligence, Inc. ("Borrower") promises to pay
to KeyBank National Association ("Lender"), or order, in lawful money of the
United States of America, on demand, the principal amount of Three Million &
00/100 Dollars ($3,000,000) or so much as may be outstanding, together with
interest on the unpaid outstanding principal balance of each advance. Interest
shall be calculated from the date of each advance until repayment of each
advance.

PAYMENT.    Borrower will pay this loan immediately upon Lender's demand.
Payment in full is due immediately upon Lender's demand. Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning February 1, 2004, with all subsequent interest payments to be
due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any unpaid collection costs; and then to
any late charges. Then annual interest rate for this Note is computed on a
365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding. Borrower will
pay Lender at Lender's address shown above or at such other place as Lender may
designate in writing.

VARIABLE INTEREST RATE.    The interest rate on this Note is subject to change
from time to time based on changes in an index which is the Prime Rate announced
by Lender ("the Index"). The Index is not necessarily the lowest rate charged by
Lender on its loans and is set by Lender in its sole discretion. If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower. Lender will tell Borrower the current
Index rate upon Borrower's request. The interest rate change will not occur more
often than each day that the Index changes. The interest rate will change
automatically and correspondingly on the date of each announced change of the
Index by Lender. Borrower understands that Lender may make loans based on other
rates as well. The Index currently is 4.000% per annum. The interest rate to be
applied to the unpaid principal balance of this Note will be at a rate equal to
the Index, resulting in an initial rate of 4.000% per annum. NOTICE: Under no
circumstances will the interest rate on this Note be more than the maximum rate
allowed by applicable law.

PREPAYMENT.    Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower's obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount much be mailed or delivered to: KeyBank National
Association, IN-MM-Indianapolis (9th floor), 10 W. Market St., Indianapolis,
IN 46204.

LATE CHARGE.    If a regularly scheduled interest payment is 10 days or more
late, Borrower will be charged 5.000% of the unpaid portion of the regularly
scheduled payment or %50.00, whichever is

--------------------------------------------------------------------------------


greater. If Lender demands payment of this loan, and Borrower does not pay the
loan in full within 10 days after Lender's demand, Borrower also will be charged
either 5.000% of the unpaid portion of the sum of the unpaid principal plus
accrued unpaid interest or $50.00, whichever is greater.

INTEREST AFTER DEFAULT.    Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note to 3.000 percentage points over
the Index. The interest rate will not exceed the maximum rate permitted by
applicable law.

LENDER'S RIGHTS.    Upon Lender's demand, Lender may declare the entire unpaid
principal balance on this Note and all accrued unpaid interest immediately due,
and then Borrower will pay that amount. Under all circumstances, the
Indebtedness will be repaid without relief from any Indiana or other valuation
and appraisement laws.

ATTORNEY'S FEES; EXPENSES.    Lender may hire or pay someone else to help
collect this Note if Borrower does not pay. Borrower will pay Lender that
amount. This includes, subject to any limits under applicable law, Lender's
attorneys' fees and Lender's legal expenses, whether or not there is a lawsuit,
including without limitation all attorneys' fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER.    Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.

GOVERNING LAW.    This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Indiana. This Note has
been accepted by Lender in the State of Indiana.

RIGHT OF SETOFF.    To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

LINE OF CREDIT.    This Note evidences a revolving line of credit. Advances
under this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. Lender may, but need not, require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender's
office shown above. The following person currently is authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender's address shown above, written notice of revocation of
his or her authority: Steve Head, Chief Financial Officer of Interactive
Intelligence, Inc. Borrower agrees to be liable for all sums either:
(A) advanced in accordance with the instructions of an authorized person or
(B) credited to any of Borrower's accounts with Lender. The unpaid principal
balance owing on this Note at any time may be evidenced by endorsements on this
Note or by Lender's internal records, including daily computer print-outs.

DEMAND LINE OF CREDIT.    Borrower understands that Lender is authorized to make
an annual (or more frequent) credit review based upon Borrower's current
financial condition in determining whether to continue the line of credit.
Nevertheless, Lender may, at any time, with or without cause, refuse to advance
funds or extend credit under the line of credit.

SUCCESSOR INTERESTS.    The terms of this Note shall be binding upon Borrower,
and upon Borrower's heirs, person representatives, successors and assign, and
shall inure to the benefit of Lender and it successors and assigns.

GENERAL PROVISIONS.    Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them. Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice f dishonor.

--------------------------------------------------------------------------------


Upon any change in the terms of this Note, and unless otherwise expressly stated
in writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender my modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BOROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING TH EVARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE.

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

BORROWER:

INTERACTIVE INTELLIGENCE, INC.

By:   /s/  STEPHEN R. HEAD      

--------------------------------------------------------------------------------

Steve Head, Chief Financial Officer of Interactive Intelligence, Inc.  

--------------------------------------------------------------------------------

COMMERCIAL PLEDGE AND SECURITY AGREEMENT

Grantor:   Interactive Intelligence, Inc.
7601 Interactive Way
Indianapolis, IN 46278   Lender:   KeyBank National Association
IN-MM-Indianapolis (9th floor)
10 W. Market Street
Indianapolis, IN 46204

--------------------------------------------------------------------------------

THIS COMMERCIAL PLEDGE AND SECURITY AGREEMENT dated December 19, 2003, is made
and executed between Interactive Intelligence, Inc. ("Grantor") and KeyBank
National Association ("Lender").

GRANT OF SECURITY INTEREST.    For valuable consideration, Grantor grants to
Lender a security interest in the Collateral to secure the indebtedness and
agrees that Lender shall have the rights stated in this Agreement with respect
to the Collateral, in addition to all other rights which Lender may have by law.

COLLATERAL DESRIPTION.    The word "Collateral" as used in this Agreement means
all of Grantor's property (however owned if more than one), in the possession
of, or subject to the control of, Lender (or in the possession of, or subject to
the control of, a third party subject to the control of Lender), whether
existing now or later and whether tangible or intangible in character, including
without limitation each and all of the following:

        All Assets held in McDonald Investment account #88543924

In addition, the word "Collateral" includes all of Grantor's property (however
owned), in the possession of, or subject to the control of, Lender (or in the
possession of, or subject to the control of, a third party subject to the
control of Lender), whether now or hereafter existing and whether tangible or
intangible in character, including without limitation each of the following:

(A)All property to which Lender acquires title or documents of title.

(B) All property assigned to Lender.

(C) All promissory notes, bills of exchange, stock certifications, bonds,
investment property, savings passbooks, time certificates of deposit, insurance
policies, and all other instruments and evidence of an obligation.

(D) All records relating to any of the property described in this Collateral
section, whether in the form of a writing, microfilm, microfiche, or electronic
media.

(E) All Income and Proceeds from the collateral as defined herein.

CROSS-COLLATERALIZATION.    In addition to the Note, this Agreement secures all
obligations, debts and liabilities, plus interest thereon, of Grantor to Lender,
or any one or more of them, as well as all claims by Lender against Grantor or
any one or more of them, whether now existing or hereafter arising, whether
related or unrelated to the purpose of the Note, whether voluntary or otherwise,
whether due or not due, direct or indirect, determined or undetermined, absolute
or contingent, liquidated or unliquidated whether Grantor may be liable
individually or jointly with others, whether obligated or guarantor, surety,
accommodation party or otherwise, and whether recovery upon such amounts may be
or hereafter may become barred by any statute of limitations, and whether the
obligation to repay such amounts my be or hereafter may become otherwise
unenforceable.

RIGHT OF SETOFF.    To the extent permitted by applicable law, Lender reserves a
right of setoff in all Grantor's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Grantor holds
jointly with someone else and all accounts Grantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Grantor authorizes Lender, tot the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts.

--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES WITH RESPECT OT THE COLLATERAL.    Grantor
represents and warrants to the Lender that:

Ownership.    Grantor is the lawful owner of the collateral free and clear of
all security interests, liens, encumbrances, registered pledges, adverse claims,
and any other claims of others except as disclosed to and accepted by Lender in
writing prior to execution of this Agreement.

Right to Pledge.    Grantor has the full right, power and authority to enter
into this Agreement and to pledge the Collateral.

Authority; Binding Effect.    Grantor has the full right, power and authority to
enter into this agreement and to grant a security interest in the Collateral to
Lender. This Agreement is binding upon Grantor as well as Grantor's successors
and assigns, and is legally enforceable in accordance with its terms. The
foregoing representations and warranties, and all other representations and
warranties contained in this Agreement are and shall be continuing in nature and
shall remain in full force and effect until such time as this Agreement is
terminated or cancelled as provided herein.

No Further Assignment.    Grantor has not, and shall not, sell, assign,
transfer, encumber or otherwise dispose of any of Grantor's rights in the
Collateral except as provided in this Agreement.

No Defaults.    There are no defaults existing under the Collateral, and there
are no offsets or counterclaims to the same. Grantor will strictly and promptly
perform each of the terms, conditions, covenants and agreements, if any,
contained in the Collateral which are to be performed by Grantor.

No Violations.    The execution and delivery of this Agreement will not violate
any law or agreement governing Grantor or to which Grantor is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

Financing Statement.    Grantor authorizes Lender to file a UCC-1 financing
statement, or alternatively, a copy of this Agreement to perfect Lender's
security interest. At Lender's request, Grantor additionally agrees to sign all
other documents that are necessary to perfect, protect, and continue Lender's
security interest in the Property. Grantor will pay all filing fees, title
transfer fees, and other fees and costs involved unless prohibited by law or
unless Lender is required by law to pay such fees and costs. Lender may sign and
file financing statements without Grantor's signature, and Grantor irrevocably
appoints Lender to execute financing statements and documents of title in
Grantor's name and to execute all documents necessary to transfer title if there
is a default. Lender may file a copy of this Agreement as a financing statement.
If Grantor changes Grantor's name or address, or the name or address of any
person granting a security interest under this Agreement changes, Grantor will
promptly notify the Lender of such change.

LENDER'S RIGHTS AND OBLIGATIONS WITH RESPECT TO THE COLLATERAL.    Lender may
hold the Collateral until all Indebtedness has been paid and satisfied.
Thereafter Lender may deliver the Collateral to Grantor or to any other owner of
the Collateral. Lender shall have the following rights in addition to all other
rights Lender may have by law:

Maintenance and Protection of Collateral.    Lender may, but shall not be
obligated to, take steps as it deems necessary or desirable to protect,
maintain, insure, store, or care for the Collateral, including paying of any
liens or claims against the Collateral. This may include such things as hiring
other people, such as attorneys, appraisers or other experts. Lender may charge
Grantor for nay cost incurred in so doing. When applicable law provides more
than one method of perfection of Lender's security interest, Lender may choose
the method(s) to be used. If the Collateral consists of stock, bonds or other
securities for which no certificate has been issued, Grantor agrees, at Lender's
request, either to request issuance of an appropriate certificate or to give
instructions on Lender's forms to the issuer, transfer agent, mutual fund
company, or broker, as the case may be, to record on its books or records
Lender's security interest in the Collateral.

--------------------------------------------------------------------------------

Income and Proceeds from the Collateral.    Lender may receive all Income and
Proceeds and add it to the Collateral. Grantor agrees to deliver to Lender
immediately upon receipt, in the exact form received and without commingling
with other property, all Income and Proceeds from the Collateral which may be
received by, paid, or delivered to Grantor or for Grantor's account, whether as
an addition to, in discharge of, in substitution of, or in exchange for any of
the Collateral.

Application of Cash.    At Lender's option, Lender may apply any cash, whether
included in the Collateral or received as Income and Proceeds or through
liquidation, sale, or retirement, of the Collateral, to the satisfaction of the
Indebtedness or such portion thereof as Lender shall choose, whether or not
matured.

Transactions with Others.    Lender may (1) extend time for payment or other
performance, (2) grant a renewal or change in terms or conditions, or
(3) compromise, compound or release any obligation, with any one or more
Obligators, endorsers, or Guarantors of the Indebtedness as Lender deems
advisable, without obtaining the prior written consent of Grantor, and no such
act or failure to act shall affect Lender's rights against Grantor or the
Collateral.

All Collateral Secures Indebtedness.    All Collateral shall be security for the
Indebtedness, whether the Collateral is located at one or more offices or
branches of Lender. This will be the case whether or not the office or branch
where Grantor obtained Grantor's loan knows about the Collateral or relies upon
the Collateral as security.

Collection of Collateral.    Lender at Lender's option may, but need not,
collect the Income and Proceeds directly from the Obligors. Grantor authorizes
and directs the Obligors, if Lender decides to collect the Income and Proceeds,
to pay and deliver to Lender all Income and Proceeds from the Collateral and to
accept Lender's receipt for the payments.

Power of Attorney.    Grantor irrevocably appoints Lender as Grantor's
attorney-in-fact, with full power of substitution, (a) to demand, collect,
receive, receipt for, sue and recover all Income and Proceeds and other sums of
money and other property which may now or hereafter become due, owing or payable
from the Obligors in accordance with the terms of the Collateral; (b) to
execute, sign and endorse any and all instruments, receipts, checks, drafts and
warrants issued in payment for the Collateral; (c) to settle or compromise any
and all claims arising under the Collateral, and in the place and stead of
Grantor, execute and deliver Grantor's release and acquittance for Grantor;
(d) to file any claim or claims or to take any action or institute or take part
in any proceedings, either in Lender's own name or in the name of Grantor, or
otherwise, which in the discretion of Lender may seem to be necessary or
advisable; and (e) to execute in Grantor's name and deliver to the Obligors on
Grantor's behalf, at the time and in the manner specified by the Collateral, any
necessary instruments or documents.

Perfection of Security Interest.    Upon Lender's request, Grantor will deliver
to Lender any and all of the documents evidencing or constituting the
Collateral. When applicable law provides more than one method of perfection of
Lender's security interest, Lender may choose the method(s) to be used. Upon
Lender's request, Grantor will sign and deliver any writings necessary to
perfect Lender's security interest. Grantor hereby appoints Lender as Grantor's
irrevocable attorney-in-fact for the purpose of executing any documents
necessary to perfect, amend, or to continue the security interest granted in
this Agreement or to demand termination of filings of other secured parties.
This is a continuing Security Agreement and will continue in effect even though
all or any part of the indebtedness is paid in full and even though for a period
of time Grantor may not be indebted to Lender.

LENDER'S EXPENDITURES.    If any action or proceeding is commenced that would
materially affect Lender's interest in the Collateral or if Grantor fails to
comply with any provision of this Agreement or any Related Documents, including
but not limited to Grantor's failure to discharge or pay when due any amounts
Grantor is required to discharge or pay under this Agreement or any Related
Documents, Lender on Grantor's behalf may (but shall not be obligated to) take
any action that Lender deems

--------------------------------------------------------------------------------

appropriate, including but not limited to discharging or paying all taxes,
liens, security interests, encumbrances and other claims, any time levied or
placed on the Collateral and paying all costs for insuring, maintaining and
preserving the Collateral. All such expenditures incurred or paid by Lender for
such purposes will then bear interest at the rate charged under the Note from
the date incurred or paid by Lender to the date of repayment by Grantor. All
such expenses will become a part of the Indebtedness and, at Lender's option,
will (A) be payable on demand; (B) be added to the balance of the Note and be
apportioned among and be payable with any installment payments to become due
during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Note; or (C) be treated as a balloon payment which will be
due and payable at the Note's maturity. The Agreement also will secure payment
of these amounts. Such right shall be in addition to all other rights and
remedies to which Lender may be entitled upon Default.

LIMIATIONS ON OBLIGATIONS OFLENDER.    Lender shall use ordinary reasonable care
in the physical preservation and custody of the Collateral in Lender's
possession, but shall have no other obligation to protect the Collateral or its
value. In particular, but without limitation, Lender shall have no
responsibility for (A) any depreciation in value of the Collateral or for the
collection or protection of any Income and Proceeds from the Collateral,
(B) preservation of rights against parties to the Collateral or against third
persons, (C) ascertaining any maturities, calls, conversions, exchanges, offers,
tenders, or similar matters relating to any of the collateral, or (D) informing
Grantor about any of the above, whether or not Lender has or is deemed to have
knowledge of such matters. Except as provided above, Lender shall have no
liability for depreciation or deterioration of the Collateral.

DEFAULT.    Default will occur if payment in full is not made immediately when
due.

RIGHT AND REMEDIES ON DEFAULT.    If Default occurs under this Agreement, at any
time thereafter, Lender may exercise any one or more of the following rights and
remedies:

Accelerate Indebtedness.    Declare all Indebtedness, including any prepayment
penalty which Grantor would be required to pay, immediately due and payable,
without notice of any kind to Grantor.

Collect the Collateral.    Collect any of the Collateral and, at Lender's option
and to the extent permitted by applicable law, retain possession of the
Collateral while suing on the Indebtedness.

Sell the Collateral.    Sell the Collateral, at Lender's discretion, as a unit
or in parcels, at one or more public or private sales. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Lender shall give or mail to Grantor, and other
persons as required by law, notice at least ten (10) days in advance of the time
and place of any public sale, or of the time after which any private sale may be
made. However, no notice need be provided to any person who, after Default
occurs, enters into and authenticates an agreement waiving that person's right
to notification of sale. Grantor agrees that any requirement of reasonable
notice as to Grantor is satisfied if Lender mails notice by ordinary mail
addressed to Grantor at the last address Grantor has given Lender in writing. If
a public sale is held, there shall be sufficient compliance with all
requirements of notice to the public by a single publication in any newspaper of
general circulation in the county where the Lender is located, setting forth the
time and place of sale and a brief description of the property to be sold.
Lender may be a purchaser at any public sale. Under all circumstances, the
Indebtedness will be repaid without relief from any Indiana or other valuation
and appraisement laws.

Sell Securities.    Sell any securities included in the Collateral in a manner
consistent with applicable federal and state securities laws. If, because of
restrictions under such laws, Lender is unable, or believes Lender is unable, to
sell the securities in an open market transaction, Grantor agrees that Lender
will have no obligation to delay sale until the securities can be registered.
Then Lender may make a private sale to one or more persons or to a restricted
group of persons, even though such sale may result in a price that is less
favorable than might be obtained in an open market transaction. Such a sale will
be considered commercially reasonable. If any securities held as Collateral are
"restricted securities" as defined in the Rules of the Securities and Exchange

--------------------------------------------------------------------------------




Commission (such as Regulation D or Rule 144) or the rules of state securities
departments under state "Blue Sky" laws, or if Grantor or any other owner of the
Collateral is an affiliate of the issuer of the securities, Grantor agrees that
neither Grantor, nor any member of Grantor's family, nor any other person
signing this Agreement will sell or dispose of any securities of such issuer
without obtaining Lender's prior consent.

Rights and Remedies with Respect to Investment Property, Financial Assets and
Related Collateral.    In addition to other rights and remedies granted under
this Agreement and under applicable law, Lender may exercise any or all of the
following rights and remedies: (1) register with any issuer or broker or other
securities intermediary any of the Collateral consisting of investment property
or financial assets (collectively herein, "investment property") in Lender's
sole name or in the name of Lender's broker, agent or nominee; (2) cause any
issuer, broker or other securities intermediary to deliver to Lender any of the
Collateral consisting of securities, or investment property capable of being
delivered; (3) enter into a control agreement or power of attorney with any
issuer or securities intermediary with respect to any Collateral consisting of
investment property, on such terms as Lender may deem appropriate, in its sole
discretion, including without limitation, an agreement granting to Lender any of
the rights provided hereunder without further notice to or consent by Grantor;
(4) execute any such control agreement on Grantor's behalf and in Grantor's
name, and hereby irrevocably appoints Lender as agent and attorney-in-fact,
coupled with an interest, for the purpose of executing such control agreement on
Grantor's behalf; (5) exercise any and all rights of Lender under any such
control agreement or power of attorney; (6) exercise any noting, conversion,
registration, purchase, option, or other rights with respect to any Collateral;
(7) collect, with or without legal action, and issue receipts concerning any
notes, checks, drafts, remittances or distributions that are paid or payable
with respect to any Collateral consisting of investment property. Any control
agreement entered with respect to any investment property shall contain the
following provisions, at Lender's discretion. Lender shall be authorized to
instruct the issuer, broker or other securities intermediary to take or to
refrain from taking such actions with respect to the investment property as
Lender may instruct, without further notice to or consent by Grantor. Such
action may include without limitation the issuance of entitlement orders,
account instructions, general trading or buy or sell orders, transfer and
redemption orders, and stop loss orders. Lender shall be further entitled to
instruct the issuer, broker or securities intermediary to sell or to liquidate
any investment property, or to pay the cash surrender or account termination
value with respect to any and all investment property, and to deliver all such
payments and liquidations proceeds to Lender. Any such control agreement shall
contain such authorizations as are necessary to place Lender in "control" of
such investment collateral, as contemplated under the provisions of the Uniform
Commercial Code, and shall fully authorize Lender to issue "entitlement orders"
concerning the transfer, redemption, liquidation or disposition of investment
collateral, in conformance with the provisions of the Uniform Commercial Code.

Foreclosure.    Maintain a judicial suit for foreclosure and sale of the
Collateral.

Transfer Title.    Effect transfer of title upon sale of all or part of the
Collateral. For this purpose, Grantor irrevocable appoints Lender as Grantor's
attorney-in-fact to execute endorsements, assignments and instruments in the
name of Grantor and each of them (if more than one) as shall be necessary or
reasonable.

Other Rights and Remedies.    Have and exercise any or all of the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, at law, in equity, or otherwise.

Application of Proceeds.    Apply any cash which is part of the Collateral, or
which is received from the collection or sale of the Collateral, to
reimbursement of any expenses, including any costs for registration of
securities, commissions incurred in connection with a sale, attorney's fees and
court costs, whether or not there is a lawsuit and including any fees on appeal,
incurred by Lender in connection with the collection and sale of such Collateral
and to the payment of the Indebtedness of Grantor to Lender, with any excess
funds to be paid to Grantor as the interest of Grantor may

--------------------------------------------------------------------------------




appear. Grantor agrees, to the extent permitted by law, to pay any deficiency
after application of the proceeds of the Collateral to the Indebtedness.

Election of Remedies.    Except as may be prohibited by applicable law, all of
Lender's right and remedies, whether evidence by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor's failure to perform, shall not affect Lender's right to declare a
default and exercise its remedies.

MISCELLANEOUS PROVISIONS.    The following miscellaneous provisions are a part
of this Agreement:

Amendments.    This Agreement, together with any Related Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement. No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

Attorneys' Fees; Expenses.    Grantor agrees to pay upon demand all of Lender's
costs and expenses, including Lender's attorneys' fees and Lender's legal
expenses, incurred in connection with the enforcement of this Agreement. Lender
may hire or pay someone else to help enforce this Agreement, and Grantor shall
pay the costs and expenses of such enforcement. Costs and expenses include
Lender' attorneys' fees and legal expenses whether or not there is a lawsuit,
including attorneys' fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Grantor also
shall pay all court costs and such additional fees as may be directed by the
court.

Caption Headings.    Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

Governing Law.    This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Indiana. This Agreement
has been accepted by Lender in the State of Indiana.

No Waiver by Lender.    Lender shall not be deemed to have waived any rights
under this Agreement unless such waiver is given in writing and signed by
Lender. No delay or omission on the part of Lender in exercising any right shall
operate as a waiver of such right or any other right. A waiver by Lender of a
provision of this Agreement shall not prejudice or constitute a waiver of
Lender's right otherwise to demand strict compliance with that provision or any
other provision of this Agreement. No prior waiver by Lender, nor any course of
dealing between Lender and Grantor, shall constitute a waiver of any of Lender's
rights or of any of Grantor's obligations as to any future transactions.
Whenever the consent of Lender is required under this Agreement, the granting of
such consent by Lender in any instance shall not constitute continuing consent
to subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of Lender.

Notices.    Any notice required to be given under this Agreement shall be give
in writing, and shall be effective when actually delivered, when actually
received by telefacsimile (unless otherwise required by law), when deposited
with a nationally recognized overnight courier, or, if mailed, when deposited in
the United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Agreement.
Any party may change its address for notices under this Agreement by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Grantor agrees to
keep Lender informed at all times of Grantor's current address. Unless otherwise
provided or required by law, if there is more than one Grantor, any notice given
by Lender to any Grantor is deemed to be notice given to all Grantors.

--------------------------------------------------------------------------------




Severability.    If a court of competent jurisdiction finds any provisions of
this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
form this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

Successors and Assigns.    Subject to any limitations stated in this Agreement
on transfer of Grantor's interest, this Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Collateral becomes vested in a person other than Grantor, Lender, without
notice to Grantor, may deal with Grantor's successors with reference to this
Agreement and the Indebtedness by way of forbearance or extension without
releasing Grantor from the obligations of this Agreement or liability under the
Indebtedness.

Time is of the Essence.    Time is of the essence in the performance of this
Agreement.

Waive Jury.    All parties to this Agreement hereby waive the right to any jury
trial in any action, proceeding, or counterclaim brought by any party against
any other party.

DEFINITIONS.    The following capitalized words and terms shall have the
following meanings when used in this Agreement. Unless specifically stated to
the contrary all references to dollar amounts shall mean amounts in lawful money
of the United States of America. Words and terms used in the singular shall
include the plural, and the plural shall include the singular, as the context
may require. Words and terms not otherwise defined in this Agreement shall have
the meanings attributed to such terms in the Uniform Commercial Code"

Agreement.    The word "Agreement" means this Commercial Pledge and Security
Agreement, as this Commercial Pledge and Security Agreement may be amended or
modified from time to time, together with all exhibits and schedules attached to
this Commercial Pledge and Security Agreement from time to time.

Borrower.    The word "Borrower" means Interactive Intelligence, Inc. and
includes all co-signors and co-makers signing the Note.

Collateral.    The word "Collateral" means all of Grantor's right, title and
interest in and to all the Collateral as described in the Collateral Description
section of this Agreement.

Default.    The word "Default" means the Default set forth in this Agreement in
the section titled "Default".

Grantor.    The word "Grantor" means Interactive Intelligence, Inc.

Income and Proceeds.    The words "Income and Proceeds" mean all present and
future income, proceeds, earnings, increases, and substitutions from or for the
Collateral of every kind and nature, including without limitation all payments,
interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits, stock rights, regulatory dividends,
subscriptions, monies, claims for money due and to become due, proceeds of any
insurance on the Collateral, shares of stock of different par value or no par
value issued in substation or exchange for shares included in the Collateral,
whether voluntary or involuntary, by agreement or by operation of law, and all
other property Grantor is entitled to receive on account of such Collateral,
including accounts, documents, instruments, chattel paper, investment property,
and general intangibles.

Indebtedness.    The word "Indebtedness" means the indebtedness evidenced by the
Note or Related Documents, including all principal and interest together with
all other indebtedness and costs and expenses for which Grantor is responsible
under this Agreement or under any of the Related Documents.

Lender.    The word "Lender" means KeyBank National Association, its successors
and assigns.

--------------------------------------------------------------------------------




Note.    The word "Note" means the Note executed by Interactive
Intelligence, Inc. in the principal amount of $3,000,000 dated December 19,
2003, together with all renewals of, extensions of, modifications of,
refinancings of, consolidations of, and substitutions for the note or credit
agreement.

Obligor.    The word "Obligor" means without limitation any and all persons
obligated to pay money or to perform some other act under the Collateral.

Property.    The word "Property" means all of Grantor's right, title and
interest in and to all the Property as described in the "Collateral Description"
section of this Agreement.

Related Documents.    The words "Related Documents" mean all promissory notes,
credit agreements, loan agreements, environmental agreements, guaranties,
security agreements, mortgages, deeds of trust, security deeds, collateral
mortgages, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness.

GRANTOR HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL PREDGE AND
SECURITY AGREEMENT AND AGREES TO ITS TERM. THIS AGREEMENT IS DATED DECEMBER 19,
2003.

GRANTOR:

INTERACTIVE INTELLIGENCE, INC.

By:   /s/  STEPHEN R. HEAD      

--------------------------------------------------------------------------------

Steve Head, Chief Financial Officer of Interactive Intelligence, Inc.  

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20

